ORDER

PER CURIAM.
Michael Crump (Movant) appeals from a judgment denying his request for post-conviction relief under Rule 29.151 follow*48ing an evidentiary hearing. Movant claims ineffective assistance of trial counsel for failing to move to dismiss the information against Movant. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s judgment is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2001, unless otherwise indicated.